Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (U.S. 2015/0341673), hereinafter Joshi in view of Liu et al. (U.S. 2017/0374372), hereinafter Liu. Joshi was cited in the Applicant’s IDS dated 1/5/22.

	Regarding claims 1 and 12, Joshi discloses a method and apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0071]), cause the processor to: 
	determine, for a conversion between a block of a video and a bitstream of the video ([0037]-[0038]), a maximum number of entries of a palette of the block to be used in a prediction mode ([0055]), based on a partitioning structure of the block ([0057]); and 
	perform the conversion based on the determining ([0038], [0012], and [0298]), 
	wherein, in the prediction mode, reconstructed samples are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escape samples, or 3) palette information included in the bitstream ([0037], [0050], [0234], and [0265]).
	Joshi does not explicitly disclose wherein, the maximum number of entries of the palette with a single tree partitioning structure is different from that with a dual tree partitioning structure.
	However, Liu teaches wherein, the maximum number of entries of the palette with a single tree partitioning structure is different from that with a dual tree partitioning structure (Liu [0106]-[0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Joshi with the missing limitations as taught by Liu to improve coding performance (Liu [0045]).

	Regarding claims 2, 13 and 21, Joshi in view of Liu teaches the method and apparatus of claims 1 and 12, wherein, the maximum number of entries of the palette is further determined based on a color component of the block (Joshi [0056]).

	Regarding claims 3, 14 and 22, Joshi in view of Liu teaches the method and apparatus of claims 2 and 13, wherein, the maximum number of entries of the palette is further determined based on coded information of the block (Joshi [0057]).

	Regarding claim 4 and 15, Joshi in view of Liu teaches the method and apparatus of claims 2 and 13, wherein, the maximum number of entries of the palette is further determined based on a dimension of the block (Joshi [0057]). 

	Regarding claims 5 and 16, Joshi discloses the method and apparatus of claims 2 and 13. Joshi does not explicitly disclose wherein, the maximum number of entries of the palette for a luma block is greater than that for a chroma block.
	However, Liu teaches, wherein, the maximum number of entries of the palette for a luma block is greater than that for a chroma block (Liu [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Joshi with the missing limitations as taught by Liu to improve coding performance (Liu [0045]).

	Regarding claim 10, Joshi in view of Liu teaches the method of claim 1, wherein the conversion includes encoding the block into the bitstream (Joshi [0037]).

	Regarding claim 11, Joshi in view of Liu teaches the method of claim 1, wherein the conversion includes decoding the block from the bitstream (Joshi [0037]).

	Regarding claim 19, Joshi in view of Liu teaches a non-transitory computer-readable storage medium storing instructions that cause a processor to: determine, for a conversion between a block of a video and a bitstream of the video, a maximum number of entries of a palette of the block to be used in a prediction mode, based on a partitioning structure of the block; and perform the conversion based on the determining, wherein, in the prediction mode, reconstructed samples are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escape samples, or 3) palette information included in the bitstream, and wherein, the maximum number of entries of the palette with a single tree partitioning structure is different from that with a dual tree partitioning structure (see claim 12 citations).

	Regarding claim 20, Joshi in view of Liu teaches a method for storing a bitstream of a video, comprises: determining a maximum number of entries of a palette of the block to be used in a prediction mode, based on a partitioning structure of a block of a video; generating the bitstream based on the determining, and storing the bitstream in a non-transitory computer-readable recording medium (Joshi [0071], [0037] and [0214]), wherein in the prediction mode, reconstructed samples are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escape samples, or 3) palette information included in the bitstream, and wherein, the maximum number of entries of the palette with a single tree partitioning structure is different from that with a dual tree partitioning structure (see claim 1 citations above).

Claims 6, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Liu as applied to claim 5 above, and further in view of Ye et al. (U.S. 2020/0092546), hereinafter Ye 2020.

Regarding claim 6 Joshi in view of Liu teaches the method of claim 5, wherein, the maximum number of entries of the palette for a luma block is greater than that for a chroma block (Liu [0108]). Joshi does not explicitly disclose wherein, the maximum number of entries of the palette for a luma block is greater than that for a chroma block, when the partitioning structure is a local dual tree partitioning structure.
However, wherein, the maximum number of entries of the palette for a luma block is greater than that for a chroma block ,when the partitioning structure is a local dual tree partitioning structure (Ye 2020 [0004], Abstract and [0167]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Joshi in view of Liu with the missing limitations as taught by Ye 2020 to achieve significant gains in coding efficiency (Ye 2020 [0003]).

	Regarding claims 9 and 18, Joshi in view of Liu and Ye 2020 teaches the method and apparatus of claims 1 and 12, wherein in the dual tree partitioning structure, different partition structures are applied for a luma component and a chroma component (Ye 2020 [0004], Abstract and [0167]).
	The same motivation for claim 6 applies to claim 18.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Liu and Ye 2020 as applied to claim 6 above, and further in view of Ye et al. (U.S. 2019/0281311), hereinafter Ye 2019.

	Regarding claim 7, Joshi in view of Liu and Ye 2020 teaches the method of claim 6, wherein in the local dual tree structure, a coding tree unit is split with a luma partition scheme and a chroma partition scheme (Ye 2020 [0004] and Abstract), and wherein the luma partition scheme has same recursive partition tree types with the chroma partition scheme (Joshi [0076]).
	Joshi does not explicitly disclose wherein the luma partition scheme has same recursive partition tree types with the chroma partition scheme until reaching a size threshold.
	However Ye 2019 teaches wherein the luma partition scheme has same recursive partition tree types with the chroma partition scheme until reaching a size threshold (Ye 2019 [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Joshi in view of Liu and Ye 2020 with the missing limitations as taught by Ye 2019 to achieve significant gains in coding efficiency (Ye 2019 [0003]).

Response to Arguments
Applicant's arguments filed 5/2/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 6-8 of the Applicant’s Response, the Applicant argues that Joshi fails to teach determining a maximum number of entries of a palette of a block…based on a partitioning structure of the block as recited in claim 1.
	The Examiner respectfully disagrees. Joshi teaches a maximum palette size that can be tailored to the characteristics of video data being coded, such as a block size or the like ([0057]). Under the broadest reasonable interpretation of the current claim language, a Joshi teaches a maximum palette size based on “a partitioning structure” as a block size is “a partitioning structure”. Therefore, Joshi teaches the “based on a partitioning structure” part of  claim 1.

On pgs. 8-9 of the Applicant’s Response, the Applicant argues that Liu fails to teach a maximum number of palette entries being different for a single and dual tree partitioning structure as recited in claim 1.
	The Examiner respectfully disagrees. Under the broadest reasonable interpretation of “single tree partitioning structure”, “different” and “dual tree partitioning structure”, Liu teaches specifying a separate (i.e. different) maximum palette size for luma and chroma components ([0107]). This is in contrast to the previous paragraph which describes using the same partitioning structure for luma and chroma ([0106]). Therefore, Liu teaches the amended limitations of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482